          IN THE UNITED STATED DISTRICT COURT, DISTRICT OF UTAH
                            CENTRAL DIVISION




TOM TIBBS, PEGGY TIBBS and HOME                         ORDER AND MEMORANDUM
ADVANTAGE, LC, A Utah limited liability                    DECISION RENEWING
company,                                                 JUDGMENT AGAINST ALL
                Plaintiffs,                                   DEFENDANTS

vs.                                                           Civil No. 2:08-cv-787-TC

JASON K. VAUGHN, et al.                                         Judge: Tena Campbell

                       Defendants.                        Magistrate Judge: Paul M. Warner




       On January 11, 2019, Plaintiffs filed a Motion to Renew Judgment Against All

Defendants (ECF No. 274), along with supporting affidavits.1 Despite appropriate notice,

none of the defendants have filed a responsive pleading or opposing memorandum within the

time period permitted by DUCivR 7-1.

       A judgment may be renewed or revived in federal court by complying with the state

law governing such relief. McCarthy v. Johnson, 35 F. Supp. 2d 846, 847 (D. Utah 1997)

(“revival of a judgment is relief available to plaintiff that she may pursue in this court by

complying with Utah law”), aff’d, 172 F.3d 63 (10th Cir. 1999) (unpublished). This relief is

authorized under either Rule 69(a) or Rule 81(b) of the Federal Rules of Civil Procedure.

The Utah District Court in McCarthy cited Rule 69(a), which at the time stated “[t]he


1
 Plaintiffs previously submitted a Motion to Renew Judgment as to the Defendant Rick
Koerber only (see ECF No. 268), anticipating they would subsequently file a motion to
renew the judgment as to the remaining defendants. The court, in a November 2, 2018 Order
(ECF No. 273), denied that motion without prejudice and directed the Plaintiffs to either
submit a new motion as to all defendants or give notice to the remaining defendants about
the initial motion to renew. Plaintiffs chose to file a new motion as to all defendants, and
that is now before the court.
                                                1
procedure . . . shall be in accordance with the practice and procedure of the state in which the

district court is held, existing at the time the remedy is sought.”

       Rule 69(a) in its current form similarly provides that “[t]he procedure on execution—

and in proceedings supplementary to and in aid of judgment or execution—must accord with

the procedure of the state where the court is located, but a federal statute governs to the

extent it applies.” Fed. R. Civ. P. 69(a)(1). In affirming the district court in McCarthy, the

Tenth Circuit noted that “[a]uthority also exists for allowing such motions under Fed. R. Civ.

P. 81(b), which provides that ‘[r]elief heretofore available by mandamus or scire facias may

be obtained by appropriate action or by appropriate motion under the practice prescribed by

these rules.’” McCarthy v. Johnson, 172 F.3d 63 (10th Cir. 1999) (unpublished).

       At the time of the two McCarthy decisions, “[t]he procedure for reviving a judgment

in Utah [was] not clear” as there was not a “Utah statute that directly address[ed] the

matter.” 35 F. Supp. 2d at 848. However, in 2011 the Utah State Legislature enacted the

Utah Renewal of Judgment Act, Utah Code Ann. § 78B-6-1801, et seq.

       Utah Code authorizes revival of a judgment when six conditions are met. First, a

motion must be filed in the original action. Utah Code Ann. § 78B-6-1802(1). Second, “the

motion [must be] filed before the statute of limitations on the original judgment expires.” Id.

§ 78B-6-1802(2). Under Utah law, a judgment “shall continue for eight years from the date

of entry in a court[.]” Id. § 78B-5-202(1). Third, the motion must include “an affidavit that

contains an accounting of the original judgment and all postjudgment payments, credits, and

other adjustments which are provided for by law or are contained within the original

judgment.” Id. § 78B-6-1802(3). Fourth, the court must find that the facts in the affidavit

are accurate and that notice of the motion “was sent to the most current address known for

the judgment debtor[.]” Id. § 78B-6-1802(4). Fifth, the time for responding to the motion



                                                2
must have expired. Id. § 78B-6-1802(5). Six, all required court fees have been paid. Id.

§ 78B-6-1802(6).

       Based on a review of the motion and supporting documents, the court finds that each

of the conditions has been met. Accordingly, Plaintiffs are entitled to a renewal of the

judgment for an additional eight years.

                                          ORDER

       For the foregoing reasons, Plaintiffs’ Motion to Renew Judgment as to All

Defendants (ECF No. 274) is GRANTED as follows:

1. The February 7, 2011 judgment (ECF No. 95) (which was certified as a final judgment

   by the court’s October 3, 2013 order (ECF No. 195)) is hereby renewed for an additional

   eight years from the date of this order.

2. The October 3, 2013 judgment (ECF No. 194) (which was certified as a final judgment

   by the court’s October 3, 2013 order (ECF No. 195)) is hereby renewed for an additional

   eight years from the date of this order.

3. No additional attorney fees or costs of court have been requested and none are awarded

   pursuant to this renewal of the judgments.

4. If Plaintiffs wish to record the payments that have been made since the original entry of

   judgment (as set forth in their motion), they may file proper documentation with the

   court reporting partial satisfaction of the judgment.



   SO ORDERED this 11th day of February, 2019.

                                              BY THE COURT:




                                              TENA CAMPBELL
                                              U.S. District Court Judge

                                                3
